Citation Nr: 1222030	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-39 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to November 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as both PTSD and schizoaffective disorder, and hypertension; each as directly related to active service.  Additional development is required prior to a Board decision.

The Veteran has not been provided a VA examination for either of the issues on appeal.  VA treatment records note a diagnosis of both PTSD and schizoaffective disorder.  See, e.g., June 1, 2006, VA mental health note.  The Veteran has consistently asserted that he began experiencing psychiatric symptomatology, including hearing voices, while serving on active duty, and has continuously suffered from such symptomatology since.  

Furthermore, there has been no development with respect to the Veteran's asserted stressors in support of his claim for PTSD.  While he did not respond to repeated requests to submit a stressor statement, the report of a July 2003 VA psychology consult discusses in detail four stressors which, in the opinion of the psychologist, led to the development of PTSD.  Two stressors, including the Veteran recovering dead bodies out of the water and guarding a suspect later found to have a weapon, are inherently unverifiable and, thus, cannot serve as the basis for an award of service connection.  See 38 C.F.R. § 3.304(f) (2011) (service connection for PTSD requires credible supporting evidence that the claimed stressors occurred).

The Veteran has, however, identified two stressors that are supported by the record or require further attempts at verification.  The first involves a motor vehicle accident in approximately April 1978, in which he contends he was severely injured.  Service treatment records confirm the Veteran was involved in a motor vehicle accident during this timeframe although the extent of the Veteran's claimed injuries are not of record.  Second, the Veteran identified multiple incidents in which he participated in search and seizure missions while in the Coast Guard.  He has asserted that while on these missions, he was shot at and his ship was run into by another boat.  The Veteran contends his commander removed him from further search and seizure missions because he was "not mentally stable enough" to continue.  Documentation of such may be located in the Veteran's service personnel file, which has not yet been obtained.

In light of the Veteran's contentions, and the evidence of record, a VA examination is required to determine if the evidence supports a diagnosis of any current acquired psychiatric disorder s and, if so, whether any such disorders are etiologically related to service, including any verified in-service stressor(s) .  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records indicate the Veteran reported he is in receipt of Social Security Administration (SSA) disability benefits due to his claimed schizoaffective disorder.  However, the SSA award decision and supporting documents are not part of the record.  The SSA award letter and related evidence must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2) (2011).

Finally, VA treatment records have not been associated with the claims file since January 2007, a period of over five years.  On remand, any outstanding VA treatment records are to be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).



Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's entire Official Military Personnel File (OMPF) from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source.  

2. Obtain any outstanding treatment records generated by VA facilities since January 2007.  

3. Request and obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  A response, negative or positive, must be associated with the claims file.  

Regarding instructions (1) through (3), efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from which they are sought and this must be documented in the claims file.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

4. After the above development has been completed and all obtained records are associated with the claims file, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to diagnose all current psychiatric disorders, specifically addressing schizoaffective disorder and PTSD.  The claims file, including this remand, must be made available to the examiner for review.  The examiner is to provide opinions regarding the following:

a. whether it is at least as likely as not (probability of at least 50 percent), that any currently manifested PTSD is etiologically related to the Veteran's claimed in-service stressor(s).  

b. If a psychiatric disorder other than PTSD is diagnosed, whether it is at least as likely as not (probability of at least 50 percent) that any such disorder is etiologically related to the Veteran's active service.  The examiner is instructed to specifically comment on the Veteran's assertion of continuity of symptomatology since service.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. After completing the above, and any other development deemed necessary, including a determination of which, if any, of the Veteran's claimed stressors are verified, readjudicate the Veteran's claims based on the entirety of the evidence.  If either of the benefits sought on appeal are not granted, provide the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


